PER CURIAM.
It appearing to the court that a motion to docket and dismiss appeal has been filed, accompanied by certificate of the clerk of the District Court as provided by rule 18, and it further appearing that appellant has failed to file the record or docket the case by or before the return day, and that there has been no extension of time therefor, on consideration whereof, it is ordered that the appeal be, and the same is hereby, docketed and dismissed, the costs to be charged against the government as constructive earnings.